Exhibit 24.1 POWER OF ATTORNEY December 16, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 This letter confirms that Brian Ladin is authorized and designated to sign Schedule 13G, and any Amendments thereto with the Securities and Exchange Commission, on my behalf and on behalf of Lennox Capital Partners, LP and RDS Holdings, Inc.This authorization and designation shall be valid until either revoked in writing by the undersigned or until three years from the date of this letter. Sincerely, Richard D. Squires By: /s/ Richard D. Squires Richard D. Squires Lennox Capital Partners, LP By: RDS Holdings, Inc., its general partner By: /s/ Richard D. Squires Richard D. Squires President RDS Holdings, Inc. By: /s/ Richard D. Squires Richard D. Squires President
